Ellington, Judge.
In this condemnation proceeding filed by the Georgia Transmission Corporation to acquire a right-of-way for electric power lines, the Superior Court of Forsyth County rejected a condemnee’s purported election of the date the condemnor amended the petition to delete an invalid “danger tree” maintenance easement as the date of taking and ordered that the date of taking was the date the condemnor filed its original petition. The condemnee appealed, and we affirmed the trial court’s decision in Orr v. Ga. Transmission Corp., 280 Ga. App. 251 (633 SE2d 564) (2006). The Supreme Court of Georgia granted certiorari and reversed our decision in Orr v. Ga. Transmission Corp., 281 Ga. 754 (642 SE2d 809) (2007). Accordingly, our decision in Orr v. Ga. Transmission Corp., 280 Ga. App. 251, is vacated and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed.


Johnson, P. J., and Miller, J., concur.

*334Decided May 10, 2007.
Chamberlain, Hrdlicka, White, Williams & Martin, Richard N. Hubert, for appellants.
Stewart, Melvin & Frost, Frank Armstrong III, for appellee.